DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.
Applicant’s election without traverse of Group I (claims 1-12 and 16-19) in the reply filed on 8/8/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following reasons:
in part (iii), (C), the term “the compound” is inconsistent with previous recitation “poly alpha-1,3-glucan ester compound represented by Structure 1.”  To make immediately clear that “the compound” refers to this, it is suggested that it be replaced with “the poly alpha-1,3-glucan ester compound represented by Structure 1”,
in part (iv), (C), the term “the compound” is inconsistent with previous recitation “poly alpha-1,3-glucan ester compound represented by Structure 2.”  To make immediately clear that “the compound” refers to this, it is suggested that it be replaced with “the poly alpha-1,3-glucan ester compound represented by Structure 2”,
in part (v), (C), the term “the compound” is inconsistent with previous recitation “poly alpha-1,3-glucan ether compound represented by Structure 3.”  To make immediately clear that “the compound” refers to this, it is suggested that it be replaced with “the poly alpha-1,3-glucan ether compound represented by Structure 3”, and
in part (vi), (C), the term “the compound” is inconsistent with previous recitation “poly alpha-1,3-glucan ether compound represented by Structure 4.”  To make immediately clear that “the compound” refers to this, it is suggested that it be replaced with “the poly alpha-1,3-glucan ether compound represented by Structure 4”,
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 16-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 1-3, 9, and 10, the term “about” is indefinite because it is unclear to what degree the term “about” extends the scope of the endpoints.
With respect to claim 4, the term “said poly alpha-1,3-glucan” lacks clear antecedent basis because there are other poly alpha-1,3-glucans recited in (iii)-(vi). 
With respect to claims 4-8, 11, 12, and 16-19, they are rejected for failing to cure the deficiency of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-12 rejected under 35 U.S.C. 103 as being unpatentable over by Hager (WO 2016/123644, machine translation).
With respect to claims 1, 4, 11, and 12, Hager discloses colloidal polysaccharide suspension comprising alpha (1,3) glucan (paragraph 0003) which is used with latex (i.e., aqueous polymeric dispersion) and other additives such as filler and flame retardant (paragraphs 0030-0033).  Hager also discloses that glucans are known to be replaced to replace latex in coatings (paragraph 0009).  Hager disclose that the glucan is at least 80-100 wt % alpha-1,3-glucan (reads on claimed i) and can also include alpha-1,6-glucan (reads on claim ii) (paragraph 0019).	
Hager fails to disclose with sufficient specificity so as to anticipate combining the polysaccharide suspension with latex.
Even so, it would have been obvious to one of ordinary skill in the art to utilize a polymeric latex given that Hager strongly suggests adding one.
With respect to claim 2, Hager discloses that the polysaccharide particles have diameter of 1-5 microns (paragraph 0045).
With respect to claims 3 and 10, Hager fails to disclose the amount of polysaccharide or latex in the solids content.
Even so, it is the examiner’s position that the amounts of polysaccharide and latex are result effective variable because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amount of polysaccharide particles and latex, including those within the scope of the present claims, so as to produce desired end results, e.g., viscosity and final film properties.
With respect to claim 9, Hager fails to disclose the particle size of the latex, however, it is the examiner’s position that it should be about the same size as the diameter of polysaccharide particles which is 1-5 microns (paragraph 0045).  
It would have been obvious to one of ordinary skill in the art to utilize about the same size in order to have more uniform dispersion.

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Hager (WO 2016/123644, machine translation) in view of Nichols (US 6,284,479).
The discussion with respect to Hager in paragraph 5 above is incorporated here by reference.
Hager fails to disclose a specific latex, however, in paragraph 0009 it refers Nichols regarding suitable latex.
Nichols discloses that the glucans are suitable substitute for styrene-butadiene latex (col. 6, lines 26-28). Styrene is a monoethylenically unsaturated monomer.
Given that Hager refers to Nichols regarding substituting latex with glucan and further given that Nichols discloses that the latex is styrene-butadiene latex, it would have been obvious to one of ordinary skill in the art to utilize styrene-butadiene rubber as the latex of Hager.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Hager (WO 2016/123644, machine translation) in view of Colapert (US 6,818,686).
The discussion with respect to Hager in paragraph 5 above is incorporated here by reference.
Hager discloses that the polysaccharide suspensions comprising additional polymer (paragraph 0032) are used in existing coating mixture for the paper and coatings industry (paragraphs 0040-0041), however, fails to disclose specific polymer dispersions.
Colapert discloses water based polymer composition for coatings comprising a biopolymer (polysaccharide) and a synthetic polymer resin (abstract).  Colapert teaches that the compositions are suitable for use in paper and others coatings comprising synthetic water-based polymers including polyacrylate (based on monoethylenically unsaturated monomer), styrene-butadiene (rubber), epoxy, and polyurethane resins (col. 4, lines 1-20). 
Given that both Hager and Colapert are drawn to aqueous polysaccharide coating compositions and further given that Colapert that a suitable polymer dispersions include polyacrylate, styrene-butadiene, epoxy, and polyurethane resins, it would have been obvious to one of ordinary skill in the art to prepare an aqueous dispersion from Colapert comprising claimed polymer dispersions.

Claim(s) 1, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennes (WO 2015/095358).
Dennes discloses cationic alpha-1,3-glucan ethers comprising positively charged organic groups with a degree of ether substitution of 0.05-3.0 (abstract).  The compound reads on claimed v (Structure 3) and vi (Structure 4) (page 2, lines 5-12).  Dennes discloses that the poly alpha-1,3-glucan ether compound is present in an aqueous hydrocolloid (page 22, lines 29-31) and can be used in water-based emulsions and water-based paints (page 31, lines 25-26).
While Dennes fails to exemplify a composition with the cationic alph-1,3-glucan ethers and aqueous polymer emulsion, it would have been obvious to one of ordinary skill in the art to obtain the claimed latex composition from Dennes because it teaches it can be prepared.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-8, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,731,297. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘297 claims an aqueous coating composition comprising water insoluble alpha-1,3-glucan polymer having 90% or greater alpha-1,3-glucan and the binder includes insoluble polymers including polyurethane, styrene-butadiene latex.  Because US ‘297 claims an aqueous coating composition with insoluble glucan polymer and binder, it would have been obvious to one of ordinary skill in the art to obtain he claimed aqueous latex composition comprising poly alpha-1,3-glucan (i) and polymer dispersion or emulsion.

Claims 1, 4-8, and 12 is/are rejected under 35 U.S.C. 103 as being obvious over US 10,731,297.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  The rejection is adequately set forth in paragraph above.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1, 4, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/623,232 (published as US 2020/0190270). Although the claims at issue are not identical, they are not patentably distinct from each other because US appl ‘232 claims a method of producing a composition, the composition prepared from a rubber latex with an aqueous dispersion of the claimed polyglucans (i) and (iii). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 5, 7, 11, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of copending Application No. 16/317,950 (published as US 2019/0225737). Although the claims at issue are not identical, they are not patentably distinct from each other because US appl ‘950 claims a polyurethane composition comprising water, polyurethane claimed polyglucans (i)-(vi), and additives. Given that US appl ‘950 claims adding water to the polyurethane, it would have been obvious to one of ordinary skill in the art to utilize a polyurethane polymer dispersion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 5, 7, 11, and 16-19 is/are rejected under 35 U.S.C. 103 as being obvious over US 2019/0225737.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  See the rejection set forth in the paragraph directly above.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn